UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1218


ADAM M. HANSAN,

                  Plaintiff – Appellant,

          v.

FAIRFAX COUNTY SCHOOL BOARD,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00558-GBL-TRJ)


Submitted:   November 22, 2010              Decided:   December 21, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Olslund, Arnold, Maryland, for Appellant. Thomas J.
Cawley, Jill Marie Dennis, HUNTON & WILLIAMS, LLP, McLean,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adam Hansan appeals from the district court’s order

dismissing      his    case      without     prejudice       for    untimely       service.

Finding no reversible error, we affirm.

               Rule   4(m)     of    the   Federal    Rules        of    Civil    Procedure

requires a plaintiff to serve a defendant within 120 days after

a complaint is filed.               The district court must extend the 120-

day period if the plaintiff shows good cause for his failure to

timely    serve        the     defendant.            Fed.     R.        Civ.      P.     4(m).

Additionally, the district court has discretion to extend the

period    if    the    plaintiff       can   show    excusable          neglect    for     his

failure to serve.             Fed. R. Civ. P. 6(b); Henderson v. United

States, 517 U.S. 654, 662-63 (1996).                   We review a dismissal for

untimely or improper service for abuse of discretion.                                  Shao v.

Link Cargo (Taiwan) Ltd., 986 F.2d 700, 708 (4th Cir. 1993).

               We   hold   that     the    district    court       did    not     abuse    its

discretion in dismissing Hansan’s case.                      Service was untimely,

as   it   was       made     almost    fifteen      months     after        the    original

complaint was filed and over seven months after the case was

transferred         from   the      United   States     District         Court     for     the

District of Maryland to the United States District Court for the

Eastern District of Virginia.

               Further, Hansan was unable to establish good cause or

excusable      neglect       justifying      the    delay.         Hansan      argues     that

                                             2
there was good cause because he was effectively acting pro se

while     he    searched      for      local       counsel      after   his    case    was

transferred and he believed that the Defendant had already been

served.        Pro se status, however, is insufficient to establish

good cause, even where the pro se plaintiff mistakenly believes

that service was made properly.                     See McNeil v. United States,

508   U.S.     106,    113    (1993)     (“[W]e       have      never   suggested      that

procedural       rules       in     ordinary       civil     litigation       should    be

interpreted      so    as     to    excuse     mistakes      by    those    who     proceed

without counsel.”);           Jonas v. Citibank, 414 F. Supp. 2d 411, 416

(S.D.N.Y.      2006)     (holding      that    a    pro    se    plaintiff’s      mistaken

belief that service was proper did not amount to good cause).

Additionally, Hansen provided no justification for his seven-

month delay in finding local counsel in order to effect proper

service,       thus      failing       to      demonstrate         excusable        neglect

warranting an extension.

               Accordingly, we affirm the district court’s order.                       We

dispense       with    oral        argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               3